DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 11/06/2020 have been fully considered but they are not persuasive. 
As a general guidance, the rejections under both section 101 and section 103 stem from a general application of filtering to a general subset of samples in the context of video coding standards.  Examiner suggests identifying the particular problem in the prior art standards that Applicant intends to improve and directing the claims to the particular conditions (state of particular pixels that needs to be addressed) under which the claimed steps provide the solution (addition or substitution of processing steps from the prior art).  This would help establish the Graham v. Deere factors.
Regarding section 101, Applicant argues:  “Applicant directs the Examiner to PTO Eligibility Guidance, p. 74625, that sets forth a framework for streamlined eligibility analysis: For purposes of efficiency in examination, a streamlined eligibility analysis can be used for a claim that may or may not recite a judicial exception but, when viewed as a whole, clearly does not seek to tie up any judicial exception such that others cannot practice it. Such claims do not need to proceed through the full analysis herein as their eligibility will be self-evident.”

Please use the detailed reasons for rejection as guidance in improving the claimed subject matter.
Applicant argues:  “The Examiner appears to have not understood the point being made by Applicant. Applicant is asserting that, although claim 1 is not directed to an abstract idea, it is so clear that claim 1 does not seek to tie up the judicial exception of "processing (filtering) data elements" such that others cannot practice the processing of data elements that the issue of whether claim 1 is or is not directed to an abstract idea need not be argued herein.”
Examiner notes that Applicant appears to have not understood the point being made by the cited PTO Eligibility Guidance.  In particular, while a claim that seeks to tie up the judicial exception must be rejected, arguing an absence of this reason for rejection does not indicate that the claim may not be rejected for other reasons such as reasons below.
Regarding section 103, Applicant argues:  “Applicant, however, believes that the amendments included herein render such an issue moot, as the claims as amended are clearly novel and non-obvious. … Kwon does not disclose or suggest, and is not alleged by the Office Action to disclose or in the filtering stage of a video decoding process. In addition to not disclosing the features of claim 1, Kwon fails to even appreciate the benefits provided by such a feature.”

If Applicant could clarify the intended benefits over the prior art, Examiner may be able to provide suggestions for clarifying the claim language.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims directed to a statutory category, may nonetheless be ineligible for a patent if the broadest reasonable interpretation of the claims recites judicial exceptions, such as “laws of nature, natural phenomena, and abstract ideas.” Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 133 S.Ct. 2107, 2116, 186 L.Ed.2d 124 (2013), MPEP 2106(II).  “The machine-or-transformation test is a useful and important clue, an investigative tool, for determining whether some claimed inventions are processes under § 101,” however, the mere presence of a machine tie or transformation of an object is not sufficient to render a claim patent eligible.  Bilski v. Kappos, 130 S. Ct. 3218, 3232, 561 US 593, 177 L. Ed. 2d 792 (2010).  The relevant question is whether the claimed elements, when considered individually and in combination, do significantly more than apply the judicial exception to well-understood, routine, and conventional activities commonly used in industry.  Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347, 2359, 573 U.S., 189 L. Ed. 2d 296 (2014).  However, patent eligibility under § 101 may not “depend simply on the draftsman's art.”  Id. at 2360 (quoting Flook, 437 U.S., at 593, 98 S.Ct. 2522); MPE 2106(II).  In this regard, a recitation of generic or purely functional components configured to apply the judicial exception are not regarded to be substantially more than the judicial exception itself, because the phrasing does not offer “a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.”  Id. (quoting Bilski at 610).
Claims 1, 6-11, 16-24, 26-30 are rejected as being directed toward patent ineligible subject matter under 35 U.S.C. 101, under the “Revised Patent Subject Matter Eligibility Guidance” issued on January 7, 2019 (Federal Register, Vol. 84, No. 4, 50). 
As a general overview, the present claims are directed to processing (filtering) data elements in a very general sense with the idea that the operation can be used “as part of a video encoding process.”  However the claims are not limited to performing an encoding or a decoding process, the claims broadly filter video data that is already reconstructed, and thus not limited to a particular practical application.  See “This disclosure describes techniques associated with filtering reconstructed video data in a video encoding and/or video decoding processes and, more particularly, this disclosure describes techniques related to deblocking filtering and ALF. The described techniques, however, may also be applied to other filtering schemes,” in Specification, Paragraph 29.  Examiner suggests claiming limitations to the particular type of a coding method that Applicant intends to improve, and claiming the particular types of filter or filter selection algorithms that distinctly claim an improvement over the prior art.

Specifically: The claims are directed to statutory categories of methods, apparata, articles of manufacture (under Step 1).
Upon analysis of the present claims under the broadest reasonable interpretation (under Step 2A, prong one), the claims appear to recite a judicial exception, an abstract idea, directed to mental processes (observation, evaluation, judgment) and alluding to mathematical relationships embodied in “obtaining a block of reconstructed video data … applying a first filter operation … applying a second filter operation … outputting a block of filtered samples … generating decoded video … displaying the decoded video data.” 

Upon consideration of the record (under Step 2A, prong two), Examiner did not find that the additional elements of the present claims integrate the judicial exception into a practical application of that judicial exception “in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”  The additional elements, when considered individually or in a claim as a whole, “a memory configured to store video data; and one or more processors coupled to the memory … A computer-readable storage medium storing instructions that when executed by one or more processors cause the one or more processors to: … An apparatus comprising: means for … displaying the decoded video data …”, do not seem to reflect a substantive improvement in the functioning of a computer, or an improvement to other technology or technical field under the standards of the present judicial guidance; do not particular machine or manufacture that is integral to the claim (elements refer to generic computer functions); do not seem to effect a transformation or reduction of a particular article to a different state or thing (operation on data is not a transformation of an article). 
This is further evidenced in that the additional elements, merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (one or more processors coupled to the memory, implemented in circuitry, and configured to … processors to … means for … computer display); adds insignificant extra-solution activity to the judicial exception (i.e. generic computer operations of receiving, processing, and outputting which are incidental to all data processing embodied in: “obtaining a block of reconstructed video data … applying a filter operation … outputting a block of filtered samples … generating decoded video … displaying the decoded video data” which are indicated as generic operations in the Specification: “The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques.”  AAPA, Specification, Paragraph 3.)); do no more than generally link the use of a judicial exception to a particular technological environment or field of use (i.e. video data).  
Finally, the claimed elements, when considered individually and in combination (under step 2B), do not seem to provide an Inventive Concept that is “significantly more” than the ineligible subject matter.  The claims simply append well-understood, routine, conventional activities previously known to the industry to the judicial exception, at a high level of generality; that is (a) coding video data is merely an example of data 
The claims should be amended to include meaningful limitations within the technical field.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable 
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing important claim language to make sure it recites clear limitations corresponding to the subject matter of the claim.
Note that “duplication of parts has no patentable significance unless a new and unexpected result is produced”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Where prior art recites claimed features combined with additional features, omission of the additional features in the claim does not distinguish it over the prior art reference.  Further, an omission of an element and its function is obvious.  M.P.E.P. 2144.04(II)(A), Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.   M.P.E.P. 2181(I), Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015) (en banc, quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998). A substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson at 1349; see also Greenberg v. Ethicon 
For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011).  
Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.
A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses an algorithm but the algorithm is not sufficient to perform the entire claimed function. Where a disclosed algorithm supports some, but not all, of the functions associated with a means-plus-function limitation, the specification is treated as if no algorithm has been disclosed at all. 

Claim 28, recites “means for obtaining a block of reconstructed video data, … means for applying a first filter operation … means for applying a second filter operation … means for outputting a block of filtered samples … means for generating decoded video based on the outputted block … means for outputting the decoded video data,” generic terms (means) modified by functional language but not modified by structure or a structural term, and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.  In particular note a listing of generic means (such as “laptop or desktop computers … High Efficiency Video Coding (HEVC) standard”) that do not disclose a structure for each claimed means that is specific to implementing the claimed function in AAPA, Specification, Paragraph 3.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 

Claims 1, 6-11, 16-24, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (“AAPA”) in view of US 20050244063 to Kwon (“Kwon”).
Regarding Claim 1:  “A method for decoding video data, the method comprising;
obtaining a block of reconstructed video data, the block of video data comprising a set of samples;  (“video compression techniques,
such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T H.264/MPEG-4, Part 10, Advanced Video Coding (A VC), the recently finalized High Efficiency Video Coding (HEVC) standard, and extensions of such standards. … Video coding typically involves predicting a block of video 
applying a first filter operation to a first subset of the set of samples to generate a first subset of filtered samples, wherein the first subset of the set of samples comprises samples that are deblock filtered;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element adds a step of filtering pixels of a block using one of various substitute filter types, such as general DF an ALF filters which are “kept unchanged” from the prior art.  See Specification Paragraphs 120-123 and 125 with such capability admitted as prior art “a video decoder can perform one or more filtering operations on the reconstructed video blocks. Examples of these filtering operations include deblocking filtering, sample adaptive offset (SAO) filtering, and adaptive loop filtering (ALF).”  AAPA, Specification, Paragraphs 28, 58.  Also note that in the HEVC standards it was well-established to implement different filters, which is presumed to provide the supporting embodiment for the claims.  See AAPA, Specification, Paragraphs 30, 90, 123..)
while applying the first filter operation to the first subset of the set of samples and without utilizing the first subset of the set of samples or the first subset of filtered samples, … applying a second filter operation to a second subset of the set of samples to generate a second subset of filtered samples, the second filter operation comprising an adaptive loop filtering operation, and the second subset of the set of samples comprises only samples that are not deblock filtered and samples that are not included in the first subset of the set of samples; (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element applies a different type of filter on a different part of the block, such as another edge of the block.  Also note that the “comprising” nature of the claim allows for additional filtering steps to be performed within the claimed scope.
AAPA indicates that according to the existing video standards, such as MPEG-4, “a video decoder can perform one or more filtering operations on the reconstructed video blocks. Examples of these filtering operations include deblocking filtering, sample adaptive offset (SAO) filtering, and adaptive loop filtering (ALF)” indicating that particular subsets can be subject to none, one, another, or multiple of the listed filtering categories.  AAPA, Specification, Paragraphs 3, 28, 60, 122.  AAPA also indicates.  Kwon similarly indicates that MPEG-4 is already known for applying (or not applying) different filters to different parts of the block.  See Kwon, Paragraphs 13 and 23-24 and Figs. 2 and 6.  See statement of motivation below.  
Where necessary, substitution of one of the listed filter for another is obvious, because the substitutes are known in the art, and the substitution yields predictable results corresponding to the application of that filtering technique:  “any combination of the techniques may be applied. Alternatively, furthermore, DF and/or ALF may be replaced by other filtering methods.”  Specification, Paragraph 122.  See treatment of substitutions and omissions above.)
displaying a block of filtered samples comprising the first subset of filtered samples and the second subset of filtered samples.”  (“To further improve the quality of decoded video [output], a video decoder can perform one or more filtering operations …” AAPA, Specification, Paragraph 28.)
“generating decoded video based on the outputted block; and outputting the decoded video data.”  (“(HEVC) standard, and extensions of such standards. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques.”  AAPA, Specification, Paragraph 3.)
AAPA does not teach a variant embodiment of “applying a first filter operation to a first subset of the set of samples to generate a first subset of filtered samples; … applying a second filter operation to a second subset of the set of samples to generate a second subset of filtered samples, wherein the first subset is different than the second subset;” as may be directed to adaptively applying different types of filters based on filtered content.  See example embodiments in Specification Paragraphs 123-125.
Kwon teaches the above embodiment in the context of applying de-blocking filters under the video coding standards:  “strong lowpass filter and a special type of weak filter are adaptively applied on the horizontal and vertical block boundary to the blocking semaphores.”  Kwon, Paragraph 23.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to implement the above variant embodiments as taught in Kwon, in 

Regarding Claim 6:  “The method of claim 1, further comprising: receiving a syntax element in the video data; based on the syntax element, determining which samples from the set of samples belong to the first subset and which samples from the set of samples belong to the second subset.”  (“Examples of these filtering operations include deblocking filtering, sample adaptive offset (SAO) filtering, and adaptive loop filtering (ALF). Parameters for these filtering operations may either be determined by a video encoder and explicitly signaled …” thus making each filtering operation unique.  See AAPA, Paragraph 28 and similar treatment of selecting a filter based on data parameters in Kwon, Paragraphs 23-25.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The method of claim 1, wherein the block comprises a first vertical boundary and a second vertical boundary, the first subset of samples comprises samples within a threshold number of samples away from one of the first vertical boundary or the second vertical boundary and the second subset of samples comprises samples more than the threshold number of samples away from the first vertical boundary and the second vertical boundary.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element defines the number of filter taps (filtered pixels) applied across the vertical or horizontal block boundary.  Note selection of the number 
Regarding Claim 8:  “The method of claim 1, wherein the block comprises a first horizontal boundary and a second horizontal boundary, the first subset of samples comprises samples within a threshold number of samples away from one of the first horizontal boundary or the second horizontal boundary and the second subset of samples comprises samples more than the threshold number of samples away from the first horizontal boundary and the second horizontal boundary.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element defines the number of filter taps (filtered pixels) applied across the vertical or horizontal block boundary.  Note selection of the number of taps (0, 2, 9) in a filter:  “filtering along the horizontal (and vertical) block boundaries 200 between 8x8 pixel blocks … for the smooth region mode 212 to which flat regions belong, a strong nine-tap smoothing filter is applied … For the default region mode 208 … filter pixels v4 and v5 at the block boundary only … If the block boundary 200 represents a real edge (steps 210 and 214), no filtering is applied,” in Kwon, Paragraphs 24, Figs. 2, 4-13.  See statement of motivation in Claim 1.)
Regarding Claim 9:  “The method of claim 1, the method further comprising: 
the block of filtered samples comprises a temporary block, (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element is directed to applying additional filters to blocks that have been previously filtered, which may include filtering other parts of the block or filtering over the previously filtered pixels.
applying a third filter operation to a first subset of samples of a temporary block to generate a third subset of filtered samples, the block of filtered samples comprising the temporary block; … applying a fourth filter operation to a second subset of samples of the temporary block to generate a fourth subset of filtered samples the third subset being different than the fourth subset; … outputting a second block of filtered samples comprising the third subset of filtered samples and the fourth subset of filtered samples,”  (AAPA indicates that according to the existing video standards, such as MPEG-4, “a video decoder can perform one or more filtering operations on the reconstructed video blocks. Examples of these filtering operations include deblocking filtering, sample adaptive offset (SAO) filtering, and adaptive loop filtering
generating the decoded video based on the second outputted block.  (“(HEVC) standard, and extensions of such standards. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques.”  AAPA, Specification, Paragraph 3.) “
Regarding Claim 10:  “The method of claim 1, wherein the method of decoding is performed as part of a video encoding process.”  (Note that this claim describes an intended use but does not limit the method to performing additional steps.  Cumulatively, prior art teaches:  “Video coding typically involves predicting a block of video data …”  AAPA, Specification, Paragraph 28.)
Claim 11, “A device for decoding video data,” is rejected for reasons stated for Claim 1, and because prior art teaches:  “a memory configured to store video data; and one or more processors coupled to the memory, implemented in circuitry, and configured to: …
Claims 16-19 are rejected for reasons stated for Claims 2, 6-9 respectively in view of the Claim 11 rejection.
Regarding Claim 20:  “The device of claim 11, the device comprising a wireless communication device, the wireless communication device comprising a receiver configured to receive and demodulate a signal comprising the encoded video data.”  (“wireless broadcast systems, personal digital assistants (PDAs), laptop or desktop computers, tablet computers, … cellular or satellite radio telephones, so-called "smart phones,” … The video devices may transmit, receive, encode, decode, and/or store digital video information …”  AAPA, Specification, Paragraph 3.)
Regarding Claim 21:  “The device of claim 20, the wireless communication device comprising a display configured to display decoded video data.”  (“Digital video capabilities can be incorporated into a wide range of devices, including digital televisions … personal digital assistants (PDAs), laptop or desktop computers, tablet computers, e-book readers, digital cameras, digital recording devices, digital media players, video gaming devices, video game consoles, cellular or satellite radio telephones, so-called "smart phones," video teleconferencing devices, video streaming devices, and the like,” which are known device types characterized by a display configured to display decoded video.  See AAPA, Specification, Paragraph 3.)
Regarding Claim 22:  “The device of claim 11, the device comprising a wireless communication device, the wireless communication device comprising a transmitter configured to transmit encoded video data.”  (“digital direct broadcast systems, wireless broadcast systems … digital recording devices … cellular or satellite radio telephones, so-called "smart phones," video teleconferencing devices, video 
Regarding Claim 23: “The device of claim 22, the wireless communication device comprising a telephone handset and the transmitter being configured to modulate, according to a wireless communication standard, a signal comprising the encoded video data.”  (“cellular or satellite radio telephones, so-called "smart phones,"”  AAPA, Specification, Paragraph 3.)
Claim 24, “A computer-readable storage medium storing instructions that when executed by one or more processors cause the one or more processors to:,” is rejected for reasons stated for Claim 1 and because prior art teaches:  “Digital video capabilities can be incorporated into a wide range of devices, including … personal digital assistants (PDAs), laptop or desktop computers,” indicating configuration of general purpose computers using software on a medium readable by the computers.  AAPA, Specification, Paragraph 3.
Claims 26-27 are rejected for reasons stated for Claims 7, and 8 respectively in view of Claim 24 rejection.
Claim 28, “An apparatus comprising: means, …” is rejected for reasons stated for Claim 11, because the claimed “means for obtaining a block of reconstructed video data, … means for applying a first filter operation … means for applying a second filter operation … means for outputting a block of filtered samples …
Claims 29-30 are rejected for reasons stated for Claims 7-8 respectively in view of Claim 28 rejection.
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483